Opinion filed July 18, 2019




                                        In The


        Eleventh Court of Appeals
                                     ___________

                               No. 11-19-00171-CV
                                     ___________

                         CARLOS FLORES, Appellant
                                           V.
                        MARISOL CARAPIA, Appellee


                     On Appeal from the 358th District Court
                              Ector County, Texas
                     Trial Court Cause No. D-19-05-0639-CV


                      MEMORANDUM OPINION
       Carlos Flores filed a pro se notice of appeal in which he indicated that he
wished to appeal the trial court’s “decision . . . to deny [Flores’s] right to proceed in
forma pauperis.” This court deemed Flores’s “notice of appeal” to be a motion filed
pursuant to Rule 145(g) of the Texas Rules of Civil Procedure. At the time that
Flores filed his “notice of appeal,” the trial court had not yet acted on Flores’s motion
to proceed in forma pauperis. The trial court subsequently held a hearing and issued
an order permitting Flores to proceed as a pauper. We dismiss the appeal.
        In the trial court’s order affirming Flores’s inability to pay, the trial court ruled
that Flores is not required to pay the costs incurred or give security for such costs.
This order appears to moot the “notice of appeal” filed by Flores. Therefore, on June
18, 2019, after this court received the trial court’s order, we wrote Flores and
requested that he respond and show grounds to continue this appeal. We have not
received a response from Flores.
        This court is prohibited from deciding moot controversies. Nat’l Collegiate
Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). When an appeal becomes
moot, the appellate court must dismiss it for want of jurisdiction. Heckman v.
Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012).
        Consequently, we dismiss this appeal for want of jurisdiction. See TEX. R.
APP. P. 42.3(a).


                                                                   PER CURIAM


July 18, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2